DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 01/28/2022 has been entered and considered. Upon entering claims 1, 10, 12, 14 and 16, claims 8, 11, 15, 18 have been cancelled.
Allowable Subject Matter
Claims 1-7, 9-10, 12-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 are allowed because the prior of record taken alone or in combination fails to teach “wherein the at least one converter is configured to commence providing power to the load bus before the state transition when the utility grid is connected to the load bus via the ATS, to continue providing power to the load bus through the state transition, and to gradually cease providing power to the load bus after the state transition when the at least one distributed generator is connected to the load bus via the ATS” and in combination with other limitations.
Claim 12 is allowed because the prior of record taken alone or in combination fails to teach “commencing provision of power to the load bus using the at least one converter before the state transition when the utility grid is connected to the load bus via the ATS; providing power to the load bus using the at least one converter through the state transition; and gradually ceasing provision of power to the load bus using the at least one converter after the state transition when the at least one distributed generator is connected to the load bus via the ATS” and in combination with other limitations.

Claim 16 is allowed because the prior of record taken alone or in combination fails to teach “at least one converter configured to be coupled to the load bus and configured to provide power thereto to support a first mode in which the first and second switches are closed, a second mode in which the first switch is open and the second switch is closed and a third mode in which the first switch is closed and the second switch is open, wherein the at least one converter is configured to provide voltage and transient load response support in the second and third modes” and in combination with other limitations.
Claims 2-7, 9, 13 and 17 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836